DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 8/04/2022 to the non-final Office action of 5/13/2022 is acknowledged. The Office action on currently pending elected claims 1-7, 10, 11, and 13-19 follows.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 10, 11, 13, 15, and 17-19, are rejected under 35 U.S.C. 103 as being unpatentable over US 6, 091, 315 to Hofsäss (cited in IDS).
Regarding claim 1-4 and 18, Hofsäss discloses (Fig. 4) temperature-dependent switch (40), comprising: a housing(41, 42), a first stationary contact (51), a second stationary contact (54), and a temperature-dependent switching mechanism (43) having a movable contact member (46), wherein in a first switching position, the switching mechanism presses the movable contact member against the first stationary contact (Fig. 4), thereby producing an electrically conductive connection between the first stationary contact and the second stationary contact via the movable contact member (Fig. 4) and, in a second switching position (not shown), the switching mechanism keeps the movable contact member spaced at a distance from the first stationary contact, thereby disconnecting the electrically conductive connection (col. 7, ll. 1-11), wherein the temperature-dependent switching mechanism comprises a temperature-dependent bimetal snap-action disc part (47) (col. 6, l. 44), which is configured to switch from a geometric low-temperature configuration to a geometric high-temperature configuration upon reaching a switching temperature, and which is configured to switch back from the geometric high-temperature configuration to the geometric low-temperature configuration upon subsequently reaching a reset temperature that is lower than the switching temperature (col. 7, ll. 1-11), wherein a switching of the temperature-dependent snap-action part from the geometric low-temperature configuration to the geometric high-temperature configuration moves the switching mechanism from the first switching position to the second switching position, thereby opening the switch (col. 7, ll. 1-11), wherein a closing lock (55) is provided that, as soon as it is activated, prevents the switch once having opened from closing again by keeping the switching mechanism in its second switching position (col. 7, ll. 12-26), wherein the closing lock comprises a plate-shaped disc-shaped locking element (56) which comprises a shape-memory alloy (col. 6, ll. 55-56) and centrally arranged on the locking element (56) through hole opening (57) through which the movable contact member (46) protrudes, wherein the shape-memory alloy is configured to change a shape of the locking element upon reaching a locking element switching temperature from a first shape, in which the locking element does not activate the closing lock, to a second shape, in which the locking element activates the closing lock by exerting a force on a part (46, 47) of the switching mechanism (43), which force holds the switching mechanism in its second switching position (col. 7, ll. 12-26), wherein an edge (58) of the locking element (56) is attached to the housing (Fig. 4).
Hofsäss does not disclose that the edge of the locking element comprises an electrically insulating material.
Since the insulating materials have been well-known in related arts before the effective filing date of the claimed invention, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have constructed the locking element of Hofsäss from any desirable known material(s), including as claimed, so the edge(s) of the locking element would comprise an electrically insulating material, in order to achieve desired electrical and mechanical characteristics of the switch and to provide electrical insulation between the closing lock and the second contact in the switch of Hofsäss when the switch is open during normal operation thereof (i.e., to prevent parasitic shunting / short circuit across the switch via electrical path through (54)-(55)-(51), thus greatly enhancing safety, see the dotted line on the annotated Fig. 4 below), and while not exceeding targeted production costs of the switch, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”).

    PNG
    media_image1.png
    458
    1097
    media_image1.png
    Greyscale

Regarding claim 10, Hofsäss discloses that the housing comprises a lower part (41) and an upper part (42) that is attached to the lower part, wherein the locking element (56) rests on a circumferential shoulder (59) that is arranged in the lower part, and wherein the locking element is clamped between the lower part (41) and the upper part (42) (Fig. 4).
Regarding claim 11, Hofsäss discloses that the locking element (56) is arranged on a first side of the temperature-dependent snap-action part (47) facing the first contact (51) and is configured to exert in its second shape the force directly or indirectly on the temperature-dependent snap-action part (47).
Regarding claim 13, Hofsäss discloses that the shape-memory alloy is a shape-memory alloy with a one-way memory effect (col. 3, ll. 44-50, 64-65; col. 6, ll. 55-56; col. 7, ll. 22-26).
Regarding claim 15, Hofsäss discloses that the locking element (56) switching temperature is equal to or higher than the switching temperature of the temperature-dependent snap-action part (470, (claim 1). 
Regarding claim 17, Hofsäss discloses that the switching mechanism (43) comprises a temperature-independent spring part (45) which is connected to the movable contact member (46), wherein the temperature-dependent snap-action part (47) acts on the spring part (45) upon reaching the switching temperature and thereby lifts off the movable contact member (46) from the first contact (51), (col. 7, ll. 1-9).
Regarding claim 19, Hofsäss discloses that the movable contact member (46) comprises a movable contact part (i.e., the top portion of (46)) that is configured to interact with the first contact (51), and wherein the spring part (45) is configured to interact with the second contact (54), (Fig. 4).

Claims 5-7, are rejected under 35 U.S.C. 103 as being unpatentable over Hofsäss in view of JP 2-244,528 to Kobayashi and US 2,361,193 to Gray (cited in IDS).
Regarding claims 5-7, Hofsäss discloses all as applied to claim 1 above, but does not disclose: that the locking element comprises at least three slits, each of which adjoins the opening, is rectilinear and extends radially outward from the opening.
Kobayashi discloses (Fig. 5 and 6) the locking element (14) that comprises at least three slits (14b), each of which adjoins the opening (14a), is rectilinear and extends radially outward from the opening for the benefits of even distribution of stresses (see English translation of record, p. 4, ll. 1-22). 
Furthermore, Gray discloses (Fig. 1 and 4) the thermally deformable elastic element (10, 51) that comprises at least three slits (12, 49), each of which adjoins the opening (not labeled central opening on Fig. 4), is rectilinear and extends radially outward from the opening for the benefits of achieving desired resiliency and convenient curvature adjustment, thus resulting in accurate operation and simple and easy manufacture (col. 3, ll. 64-72; col. 4, ll. 24-38). 
Since all of the aforementioned inventions are from the same field of endeavor (i.e., thermally actuated electrical switches), the purpose of slits taught by the combined teachings of Kobayashi and Gray would be recognized in the invention of Hofsäss.
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have modified the locking element of Hofsäss according to the combined teachings of Kobayashi and Gray, so the locking element would have at least three slits, each of which adjoins the opening, is rectilinear and extends radially outward from the opening, for the benefits of even distribution of stresses, achieving desired resiliency and convenient curvature adjustment, accurate operation and simple and easy manufacture (see Kobayashi’s English translation of record, p. 4, ll. 1-22 and Gray, col. 3, ll. 64-72; col. 4, ll. 24-38). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hofsäss in view of US 2002/0003465 to Takeda.
Regarding claim 14, Hofsäss discloses (Fig. 4) temperature-dependent switch (40), comprising: a first stationary contact (51), a second stationary contact (54), and a temperature-dependent switching mechanism (43) having a movable contact member (46), wherein in a first switching position, the switching mechanism presses the movable contact member against the first stationary contact (Fig. 4), thereby producing an electrically conductive connection between the first stationary contact and the second stationary contact via the movable contact member (Fig. 4) and, in a second switching position (not shown), the switching mechanism keeps the movable contact member spaced at a distance from the first stationary contact, thereby disconnecting the electrically conductive connection (col. 7, ll. 1-11), wherein the temperature-dependent switching mechanism comprises a temperature-dependent bimetal snap-action disc part (47) (col. 6, l. 44), which is configured to switch from a geometric low-temperature configuration to a geometric high-temperature configuration upon reaching a switching temperature, and which is configured to switch back from the geometric high-temperature configuration to the geometric low-temperature configuration upon subsequently reaching a reset temperature that is lower than the switching temperature (col. 7, ll. 1-11), wherein a switching of the temperature-dependent snap-action part from the geometric low-temperature configuration to the geometric high-temperature configuration moves the switching mechanism from the first switching position to the second switching position, thereby opening the switch (col. 7, ll. 1-11), wherein a closing lock (55) is provided that, as soon as it is activated, prevents the switch once having opened from closing again by keeping the switching mechanism in its second switching position (col. 7, ll. 12-26), wherein the closing lock comprises a plate-shaped disc-shaped locking element (56) which comprises a shape-memory alloy (col. 6, ll. 55-56) and centrally arranged on the locking element (56) through hole opening (57) through which the movable contact member (46) protrudes, wherein the shape-memory alloy is configured to change a shape of the locking element upon reaching a locking element switching temperature from a first shape, in which the locking element does not activate the closing lock, to a second shape, in which the locking element activates the closing lock by exerting a force on a part (46, 47) of the switching mechanism (43), which force holds the switching mechanism in its second switching position (col. 7, ll. 12-26).
Hofsäss does not disclose: that the shape-memory alloy is a shape-memory alloy with two-way memory effect, and wherein the locking element is configured to change its shape from the second shape to the first shape when falling below a locking element reset temperature that is lower than the locking element switching temperature, wherein the locking element reset temperature is lower than the reset temperature of the temperature-dependent snap-action part.
Takeda teaches conventionality of the two-way shape memory effect materials used in resettable thermally actuated electrical switch (Fig. 1 and 2) for constructing thermally responsive component (23), so the switch can be reset (par. [0080]).
Since the inventions of Hofsäss  and Takeda are from the same field of endeavor (i.e., thermally actuated electrical switches), the purpose of the two-way shape memory effect material taught by Takeda would be recognized in the invention of Hofsäss.
Therefore, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have modified the locking element of Hofsäss by constructing it from the two-way shape memory effect material, as taught by Takeda, so the locking element of Hofsäss would be configured to change its shape from the second shape to the first shape when falling below a locking element reset temperature that is lower than the locking element switching temperature, wherein the locking element reset temperature is lower than the reset temperature of the temperature-dependent snap-action part, as claimed, in order to make the switch of Hofsäss resettable and reusable, thus making the entire electrical installation more economical. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 16, the selection of any optimal desired switching and resetting temperature ranges and values for the locking element and temperature-dependent snap-action part of Hofsäss would have been also obvious thing to do to a person of the ordinary skill in related arts before the effective filing date of the claimed invention, in order to achieve desired opening and closing characteristics of the switch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233. Also, it has been held that discovering an optimum value of a result (i.e., the result(s) are the opening and closing characteristics of the switch) effective variable (i.e., the variables are the switching and resetting temperature values for the locking element and temperature-dependent snap-action part) involves only routine skill in the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive.
Regarding claim 1, Applicant contends that, allegedly:
“The Examiner has not provided a sufficient explanation, without using impermissible hindsight, as to why it would have been obvious to modify Hofsaess ‘315 by adding an electrically insulating material to an edge of a locking element, as now recited in amended claim 1 […] 
First, the rejection does not provide any evidence that the switch in FIG. 4 of Hofsaess '315, when in an open state, would be likely to suffer from parasitic shunting via an electrical path that flows through elements 54-55-51, as alleged. The rejection has merely speculated that such a hypothetical event is possible, but has provided no evidence and has not identified any teachings in Hofsaess '315 that support such speculation. 
Second, Hofsaess '315 itself teaches away from the speculative parasitic shunting suggested by the rejection, such that there would be no reason for making the proposed modification to the switch. Turning to col. 6, line 55 - col. 7, line 26, Hofsaess '315 clearly teaches that disk 56 is provided as a safety element 55 whose purpose is to transition to a high- temperature concave shape such that it flexes away from the fixed contact 51 (see schematic illustration in red in FIG. 4 below). This concave shape lowers, if not eliminates, the likelihood of the speculative parasitic shunting between safety element 55 and fixed contact 51, as those elements would be substantially physically spaced from one another when in an open state. In fact, safety element 55 is designed to flex away from fixed contact 51 in an open state, even when the bimetallic snap disk 47 fails to do so due to aging or the like; this is what makes it a safety element. In addition, Hofsaess '315 expressly states that safety element 55 is "...in the form of a disk 56 made of a shape-memory alloy" and says nothing about electrically insulative material; see col. 6, lines 55-56. The teachings in Hofsaess '315 would, therefore, not lead an ordinarily skilled artisan to make the proposed modifications to the switch, but rather would lead one away from such modifications, as the concave shape of the safety element 55 already minimizes, if not eliminates, the possibility of the hypothetical parasitic shunting of the switch in its open state”.


    PNG
    media_image2.png
    252
    449
    media_image2.png
    Greyscale

	It appears that the aforementioned Applicant’s conclusions are based on an erroneous interpretation of Hofsaess ‘315 reference. Contrary to the Applicant’s position, during normal opening operation, the switch opens at an elevated temperature via transition of the bimetal and spring snap disks (47, 45) into the concave shapes, wherein the bimetal disk (47) subsequently moves the movable contact (46) downward and away from the fixed contact (51), while the safety element disk (55, 56) remains undeformed (i.e., it remains in horizontal position and has straight undeformed shape). Also, it should be noted that the terminal (51) has larger diameter than diameter of the center hole (57) of the safety element disk (55, 56) as depicted on Fig. 4. Accordingly, contrary to the Applicant’s position, the parasitic shunting / short circuit can easily occur in this situation (e.g., due to vibrations, mechanical shocks, etc.), thus defeating the opening state of the switch as shown on the annotated Fig. 4 below.

    PNG
    media_image1.png
    458
    1097
    media_image1.png
    Greyscale

	The aforementioned parasitic shunting / short circuit situation would defeat the normal operation of the switch, thus creating unsafe environment. Accordingly, contrary to the Applicant’s position, one of the ordinary skill would be very motivated to modify to Hofsaess ‘315 in order to prevent the above unsafe condition from happening as explained in the body of the rejection above.
	The Office would like to remind Applicant that KSR forecloses the argument that a specific teaching is required for a finding of obviousness. KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.  Also, see the Board’s decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Inter. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). KSR explicitly stated that “a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”. KSR, supra. The United States Supreme Court further commented that obviousness can be found using alternative analyses, those of common sense and of  “obvious to try”. The United States Supreme Court said: “Common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id at 1742. And “The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. . . . In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” Id. (emphasis added). 
	In the instant case the modification of Hofsaess ‘315 (taken alone) was a “known option” before the effective filing date of the claimed invention and would have been a result of the “common sense” and / or “obvious to try” approaches. The modification would have yielded predictable results as well. It is simple, straightforward and self-explanatory and would have been well “within the technical grasp” of one of ordinary skill in the switch art before the effective filing date of the claimed invention. It appears that the aforementioned Applicant’s arguments represent an example of the “constricted analysis” the KSR has foreclosed upon.
	Furthermore, in response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgement on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure (i.e., as in the instant case), such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971). 
	Furthermore, Applicant’s arguments pertained to the “unnecessary cost” (for modification of Hofsaess ‘315) and “simple design” are moot in view of the above, since the safety considerations would be paramount to a person of the ordinary skill and would greatly outweigh any possible negative effect of the “unnecessary cost” even if, arguendo, said “unnecessary cost” would occur.
	Furthermore, regarding claim 14, Applicant contends that, allegedly:
	“Hofsaess '315 clearly teaches away from modifying safety element 55 with the two-way 	shape  	memory alloy in Takeda. As explained above, safety element 55 includes a disk 56 that acts as a 	redundant safety feature whose purpose is to transition into a high-temperature concave shape 	when the temperature reaches a transformation temperature, even if the bimetallic snap disk 47 	fails to do so. Hofsaess '315 expressly states that this transformation is irreversible so that the 	switch remains permanently open […] This is in direct contradiction to a two-way shape memory 	alloy, such as the one in	Takeda, which is designed to be reversible so that it can transition 	between low and high temperature shapes. No skilled artisan, starting from the express and 	unambiguous teachings in Hofsaess '315, would look to modify that switch with a two-way 	shape memory alloy, as argued”.

	The Office disagrees with the aforementioned Applicant’s conclusion. One of the ordinary skill, known that two-way shape memory materials exist and widely available (i.e., as taught by US 2002/0003465 too Takeda), could have deduced from this common knowledge to use such materials for making of the safety element (55) of Hofsaess '315 as explained in the rejection above.
	Though Hofsaess '315 suggests of using one-way shape memory material for making of the safety element (55), at the same time, the reference neither expressly teaches against the two-way shape memory nor against of using it for making of said safety element (55). Hofsaess '315  does not expressly criticize, discredit, or otherwise discourage the solution claimed. Therefore, contrary to the Applicant’s position Hofsaess '315  does not teach away from such an arrangement. The Office reminds Applicant that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed"). Further, the disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004) (The court held that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….").	 
	Also, the locking element of Hofsaess '315 (i.e., the safety element (55)) and of the instant invention (i.e., the locking element (52, 54)) have similar design and function in exactly the same way. Therefore, following Applicant’s own reasoning, one would not construct the locking element of the instant invention from the two-way shape memory material either.
	In view of the above the rejection is hereby maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835